
	

114 HR 1603 IH: Military Sexual Assault Victims Empowerment Act
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1603
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. Barr (for himself, Mr. Jones, Mr. Boustany, Mr. Pearce, Mr. Coffman, Mr. Guthrie, Mr. Lance, Mr. Gibson, Mrs. Brooks of Indiana, Ms. Gabbard, Ms. Sinema, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to improve the private
			 treatment of veterans who are victims of military sexual assault.
	
	
 1.Short titleThis Act may be cited as the Military Sexual Assault Victims Empowerment Act or the Military SAVE Act. 2.Improvement of treatment for military sexual assault at non-Department facilities Subsection (b) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in paragraph (1)(A), by inserting except as provided by paragraph (2)(E), before as of; and (2)in paragraph (2)—
 (A)in subparagraph (C)(ii), by striking or; (B)in subparagraph (D)(ii)(II), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (E)is a victim of a military sexual trauma described in section 1720D(a)(1) of title 38, United States Code, regardless of the date on which the veteran enrolls in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of such title..
				
